UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7397


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PAUL A. LEE,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:89-cr-00273-FPS-1)


Submitted:   January 13, 2014              Decided:   January 17, 2014


Before KING and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul A. Lee, Appellant Pro Se. Robert Hugh McWilliams, Jr.,
Assistant United States Attorney, Wheeling, West Virginia;
Erin    K.  Reisenweber,   Assistant   United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paul A. Lee appeals the district court’s order denying

his petition for writ of error coram nobis.              We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.             United States v.

Lee, No. 5:89-cr-00273-FPS-1 (N.D. W. Va. Aug. 28, 2013).                 We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2